Citation Nr: 0634160	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  01-01 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for left hip 
disability.

3.  Entitlement to service connection for left leg 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The appellant is a veteran who had active duty service from 
October 1968 to May 1972, and from May 1974 to May 1977.  The 
veteran served in Vietnam and was awarded the Combat Medic 
Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In February 2004, the Board reopened a previously 
denied claim for service connection for a low back 
disability, and remanded the claim for additional evidentiary 
development.  The Board also remanded claims for service 
connection for  right hip disability and right leg 
disability.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

It appears that the appellant in this case engaged in combat, 
and he has asserted that he injured his low back, left hip, 
and left leg during a mortar attack.  Pursuant to 38 U.S.C.A. 
§ 1154(b) (West 2002), with respect to combat veterans, "The 
Secretary shall accept as sufficient proof of service-
connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2005).

However, the United States Court of Appeals for Veterans 
Claims (the Court) has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in- 
service event and the current disability.

Although the record includes reports of VA examinations with 
etiology opinions, certain of the examiner's conclusions 
appear to be based on the lack of service medical records of 
any pertinent injuries during service.  However, the fact of 
the low back, left hip, and left leg injuries is to be 
conceded under 38 U.S.C.A.. § 1154(b) since the veteran is a 
combat veteran and has reported that he was injured during 
combat.  Therefore, it is arguable that the VA examiner's 
conclusions are based, in part, on an inaccurate factual 
predicate.  In order to afford the veteran every 
consideration and to ensure application of 38 U.S.C.A. 
§ 1154(b), the Board believes that further development is 
necessary before it may properly proceed with appellate 
review. 

In view of the need to return the case to the RO for the 
above reason, the Board would also point out that during the 
pendency of this appeal, on March 3, 2006, the Court issued a 
decision in the consolidated appeal Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Appropriate 
notice should also be forwarded to the veteran.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should send the veteran a 
Veterans Claims Assistance Act of 2000 
notice letter which complies with the 
Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  The veteran's claims file should be 
forwarded to the VA examiner who 
conducted the July 2005 VA examination of 
the low back, left hip, and left leg.  If 
that examiner is no longer available, the 
claims file should be forwarded to 
another appropriate VA examiner.  After 
reviewing the claims file, the examiner 
should be asked to respond to the 
following:

Assuming that the veteran injured his low 
back, left hip, and left leg in a mortar 
attack during combat as he has reported, 
is it at least as likely as not (a 50% or 
higher degree of probability) that any 
current low back disability, left hip 
disability, and/or left leg disability is 
causally related to such injury?  If so 
please furnish the medical diagnosis for 
such current low back disability, left 
hip disability, or left leg disability.  
Please provide a rationale for your 
opinion(s) with reference to inservice 
and post-service evidence.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought are 
warranted.  The RO's analysis should 
include application of 38 U.S.C.A. 
§ 1154(b).  Unless all benefits sought 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


